UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2091


In re: TIMOTHY STINSON,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:18-cr-00341-RJC-DCK-1)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy Stinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Stinson petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his motion for compassionate release. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court denied Stinson’s motion for compassionate release on

October 22, 2021. Accordingly, because the district court has recently ruled on Stinson’s

motion, we deny the mandamus petition as moot. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2